Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on November 19, 2021.   Application No. 17/516,272, filed November 1, 2021, is a Continuation of U.S. Nonprovisional Application No. 16/875,369, filed May 15, 2020, (now issued U.S. Patent No. 11,180,453), which is a Continuation of U.S. Nonprovisional Application No. 15/573,598, filed November 13, 2017, (now issued as U.S. Patent No. 10,654,804) which is a 371 of PCT/US16/35214, filed on June 1, 2016, and claims the benefit of Provisional Application No. 62/170,129, filed June 2, 2015.  In a preliminary amendment filed November 19, 2021, Applicant cancelled claims 1, 2, and 4-8.  Claims 3 and 9-13 are pending.   
Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Satterfield et al., US2016/0297756 A1 (which claims the benefit of U.S. Provisional Application No. 61/911,324, filed December 3, 2013).   
The applied reference has a common inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The CAS Abstract of the ‘756 publication discloses the following compounds and herbicidal mixtures/compositions thereof: 

    PNG
    media_image1.png
    207
    419
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    191
    413
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    182
    410
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    190
    446
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    186
    292
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    179
    239
    media_image6.png
    Greyscale

(‘756 publication, citing CAS Abstract for the compounds disclosed above.)  These compounds anticipate compounds of formula 1 (of claim 3), wherein formula 1, Q1 is phenyl substituted with substituents selected from R7; Q2 is phenyl substituted with substituents selected from R10; J is –CH2-; R1 is C1-3 alkyl or C4-alkoxycarbonyl; R4 and R5 are both H; Y1 and Y2 are independently O; each R7 and R10 are halogen (i.e., F) or haloalkyl (i.e., CF3).  See the ‘756 publication, claims 9-10 for herbicidal compositions thereof, as well as a method of controlling growth of undesired vegetation comprising the compounds disclosed therein. 

Claims 3 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Satterfield et al., US2018/0049437 A1 (which claims the benefit of U.S. Provisional Application No. 62/145,598, filed April 10, 2015).   
The applied reference has a common inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The CAS Abstract of the ‘437 publication discloses the following compounds and herbicidal mixtures/compositions thereof: 

    PNG
    media_image7.png
    192
    741
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    218
    709
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    237
    214
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    202
    516
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    184
    687
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    199
    850
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    204
    685
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    180
    780
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    187
    831
    media_image15.png
    Greyscale

(‘437 publication, citing CAS Abstract for the compounds disclosed above.)  These compounds anticipate compounds of formula 1 (of claim 3), wherein formula 1, Q1 is phenyl substituted with substituents selected from R7; Q2 is phenyl substituted with substituents selected from R10; J is –CH2-; R1 is C1-3 alkyl or C4-alkoxycarbonyl; R4 and R5 are both H; and Y1 and Y2 are independently O.  See the ‘756 publication, claims 12-15 for herbicidal compositions thereof, as well as a method of controlling growth of undesired vegetation comprising the compounds disclosed therein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S Patent No. 10,294,202 (which is the issued Patent from US2016/0297756 A1, cited above).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘202 patent encompass the same compounds as claimed by the present invention.  See rejection above. 
Claims 3 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,405,547 (which is the issued Patent from US2018/0049437 A1, cited above). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘547 patent encompass the same compounds as claimed by the present invention.  See rejection above. 
Claims 3 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,654,804 (this is the Patent issuing from the parent application, Application No. 15/573,598, of the present application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘804 patent encompass the same compounds as claimed by the present invention.  
Claims 3 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,180,453 (this is the Patent issuing form the sibling application, Application No. 16/875,369, of the present application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘453 patent encompass the same compounds as claimed by the present invention.  

Conclusion
Claims 3 and 9-12 are not allowed. 
Claims 5, and 14-17 are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625